Citation Nr: 0637184	
Decision Date: 12/01/06    Archive Date: 12/12/06

DOCKET NO.  04-03 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a thoracic spine 
disability.

2.  Entitlement to service connection for a cervical spine 
disability.

3.  Entitlement to service connection for a bilateral knee 
disability.

4.  Entitlement to service connection for a right hand 
disability.

5.  Entitlement to service connection for a bilateral hearing 
loss disability.

6.  Entitlement to service connection for tinnitus.

7.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for an 
eye disability.

8.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
gastrointestinal disability.

9.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
psychiatric disability.

10.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
head disability, to include headaches.

11.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left foot disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from February 1971 to February 
1973 and again from November 1974 to November 1977.  He also 
had unverified periods of active and inactive duty for 
training from June 1983 to December 1998.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision of the 
Louisville, Kentucky Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The issues of entitlement to service connection for a 
thoracic spine disability, right hand disability, and 
bilateral knee disability, the reopened claim of entitlement 
to service connection for a gastrointestinal disability, as 
well as the issues of whether new and material evidence has 
been received to reopen claims of entitlement to service 
connection for an eye disability, a psychiatric disability, a 
head disability, and a left foot disability, are addressed in 
the REMAND portion of the decision below, and are being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In a May 1973 rating decision, service connection for a 
gastrointestinal disability was denied.

2.  The evidence added to the record since May 1973, when 
viewed in the context of the entire record, is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.

3.  The competent clinical evidence of record does not 
demonstrate that the veteran has a current cervical spine 
disability.

4.  The competent clinical evidence of record does not 
demonstrate that the veteran has current right ear hearing 
loss disability for VA purposes.

5.  The competent clinical evidence of record demonstrates 
left ear sensorineural hearing loss disability was initially 
demonstrated years after service, and has not been shown by 
competent evidence to be causally related to the veteran's 
active service, or active or inactive duty for training.

6.  The competent clinical evidence of record demonstrates 
that tinnitus was initially demonstrated years after service, 
and has not been shown by competent evidence to be causally 
related to the veteran's active service, or active or 
inactive duty for training.




CONCLUSIONS OF LAW

1.  The May 1973 rating decision which denied the veteran's 
claim of entitlement to service connection for a 
gastrointestinal disability is final.  38 U.S.C.A. §§ 7103(a) 
and 7105 (West 2002).

2.  The evidence received subsequent to the May 1973 rating 
decision is new and material, and the requirements to reopen 
a claim of entitlement to service connection for a 
gastrointestinal disability have been met.  38 U.S.C.A. 
§§ 5108, 5103, 5103A, 5107(b), 7105 (West 2002); 38 C.F.R. 
§ 3.156 (as in effect prior to August 29, 2001); 38 C.F.R. 
§ 3.159 (2005).

3.  A cervical spine disability was not incurred in or 
aggravated by active service, to include active duty for 
training and inactive duty for training.  38 U.S.C.A. §§ 
101(24), 1110, 1131, 5107 (West 2002); C.F.R. §§ 3.6(c)(1), 
3.102, 3.303 (2005).

4.  Bilateral sensorineural hearing loss disability was not 
incurred in or aggravated by active service, to include 
active duty for training and inactive duty for training, and 
may not be presumed to have been so incurred.  38 U.S.C.A. 
§§ 101(24), 1110, 1131, 1154, 5107 (West 2002); 38 C.F.R. §§ 
3.6(c)(1), 3.102, 3.303, 3.307, 3.309, 3.385 (2005).

5.  Tinnitus was not incurred in, or aggravated by, active 
service, to include active duty for training and inactive 
duty for training, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2002); 
38 C.F.R. §§ 3.6(c)(1), 3.102, 3.303, 3.307, 3.309 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.  

In the present case, with respect to the issues of 
entitlement to service connection for a cervical spine 
disability, bilateral hearing loss disability, and tinnitus, 
VA satisfied its duty to notify by means of September 2001 
and May 2002 letters from the agency of original jurisdiction 
(AOJ) to the appellant.  These letters, which were issued 
prior to the initial AOJ decision, informed the appellant of 
what evidence was required to substantiate the claims and of 
his and VA's respective duties for obtaining evidence, as 
well as requested that he submit any additional evidence in 
his possession pertaining to the claims.  The Board observes 
that the aforementioned letters did not provide the veteran 
with notice of the type of evidence necessary to establish a 
disability rating or effective date for the disabilities on 
appeal.  However, despite the inadequate notice provided to 
the veteran on these latter two elements, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the veteran's 
claims for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.

With respect to the veteran's claim for whether new and 
material evidence has been received to reopen a claim of 
entitlement to service connection for a gastrointestinal 
disability, the Board calls attention to Kent v. Nicholson, 
No. 04-181, which addresses notice requirements specific to 
new and material claims.  Essentially, under Kent, the 
veteran must be apprised as to the requirements both as to 
the underlying service connection claim and as to the 
definitions of new and material evidence.  Kent further 
requires that the notice inform the veteran as to the basis 
for the prior final denial and as to what evidence would be 
necessary to substantiate the claim.  

Here, the May 2002 letter from the RO set forth the standard 
for new and material evidence.  However, that communication 
did not explicitly state the basis for the prior final denial 
and as such the notice does not fully meet the requirements 
under Kent.  Nonetheless, because the instant decision 
reopens the veteran's service connection claim, any 
deficiency with respect to notice regarding new and material 
evidence is moot .  Therefore, the Board finds that in light 
of the favorable determination herein to reopen the claim for 
service connection for a gastrointestinal disability, further 
development with regard to VA's duties to notify and assist 
would serve no useful purpose.  A remand is inappropriate 
where there is no possibility of any benefit flowing to the 
veteran.  Soyini v. Derwinski, 1 Vet. App. 540 (1991).

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, service personnel 
records, private and VA treatment records, and VA examination 
reports.  Additionally, the claims file contains the 
veteran's statements in support of his claims.  The Board has 
carefully reviewed such statements and concludes that he has 
not identified further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claims.  Thus, based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claims.  Essentially, all available evidence that could 
substantiate the claims has been obtained.

Legal Criteria

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

If all of the evidence is in relative equipoise, the benefit 
of the doubt should be resolved in the veteran's favor, and 
the claim should be granted.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2005).  However, if the preponderance of 
the evidence is against the claim, the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).

A.  New and Material Evidence

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed, except as 
provided by 38 U.S.C.A. § 5108, which indicates that "[i] f 
new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once an RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by VA.  
38 U.S.C.A. §§ 5108, 7105(c)(West 2002); Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New and material 
evidence is defined as evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration; which is 
neither cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156(a) (as in 
effect prior to August 29, 2001).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

B.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2005).

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2005).
The term "active military, naval, or air service" includes 
active duty, and "any period of active duty for training 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in line of 
duty, and any period of inactive duty training during which 
the individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty."  38 U.S.C.A. § 
101(24) (West Supp 2002); 38 C.F.R. § 3.6(a) (2005); Biggins 
v. Derwinski, 1 Vet. App. 474, 477-478 (1991).  Active duty 
for training is defined, in part, as full-time duty in the 
Armed Forces performed by Reserves for training purposes or 
full-time duty performed by members of the National Guard of 
any State.  38 U.S.C.A. § 101(22) (West 1991); 38 C.F.R. § 
3.6(c) (2005). 

Inactive duty training includes duty, other than full-time 
duty, performed by a member of the National Guard of any 
State.  38 C.F.R. § 3.6(d) (2005).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946 and sensorineural hearing loss or tinnitus, 
as an organic disease of the nervous system, becomes manifest 
to a degree of 10 percent or more within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in, or aggravated by, such 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2005).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2005).

Legal Analysis

A.  New and Material Evidence--Gastrointestinal Disability

The veteran asserts that new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for a gastrointestinal disability.  The record 
reflects that the Regional Office, in a May 1973 decision, 
denied the veteran's claim for service connection for stomach 
disability on the basis that the veteran's service medical 
records did not show treatment or diagnosis of a stomach 
condition. No appeal was taken from that determination.  As 
such, it is final.  38 U.S.C.A. § 7105.

The evidence received since the final May 1973 RO decision 
includes private and VA outpatient records showing post-
service treatment for a gastrointestinal disability that has 
been diagnosed as reflux esophagitis and Barrett's esophagus. 
This evidence also includes a February 2004 VA examination 
report in which the examiner indicated that the veteran "did 
have epigastric pain during active duty service...and that it 
was "prudent to remember that endoscopy was not a procedure 
widely used at that time."  The VA examiner further noted, 
however, that an upper GI series did not show any esophagitis 
or reflux or ulceration.  Significantly, she opined that it 
was "not likely that that his current GERD or Barrett 
esophagus is related to military service 25-30 years ago."  
Rather, the examiner opined that the veteran's current GERD 
and Barrett's esophagus were "likely related to the surgical 
procedure done to treat the chronic esophagitis as well as a 
pre-existing ventral repair."  This additional evidence, 
which bears directly and substantially on whether the veteran 
has a current gastrointestinal disability related to service, 
was not previously considered and is not cumulative or 
redundant.  Thus, the additional evidence, considered in 
conjunction with the record as a whole, is so significant 
that it must be considered in order to fairly decide the 
merits of the veteran's claim.  Accordingly, the Board 
concludes that the evidence received subsequent to the May 
1973 RO denial, considered in conjunction with the record as 
a whole, is new and material and the claim for service 
connection for a gastrointestinal disability is reopened.

B.  Service Connection

1.  Cervical Spine 

The veteran asserts that service connection is warranted for 
a cervical spine disability.  In order to establish service 
connection on a nonpresumptive direct basis, the veteran must 
provide evidence of a current disability, an in-service 
injury or disease, and a nexus between the current disability 
and an in-service injury or disease.  In the present case, 
however, there is no evidence of a currently diagnosed 
cervical spine disability.  Moreover, the evidence of record 
does not establish that the veteran ever complained of, or 
sought treatment for, a cervical spine disability in service 
or during any of his periods for active or inactive duty for 
training.  Therefore, in light of the above, an award of 
service connection is not justified.  The Board finds support 
for this conclusion in a decision of the United States Court 
of Appeals for Veterans Claims, which interpreted the 
requirement of current disability thus:

Congress specifically limits entitlement 
for service-connected disease or injury 
to cases where such incidents have 
resulted in a disability.  See 38 U.S.C. 
§ 1110.  In the absence of proof of a 
present disability there can be no valid 
claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).

In conclusion, although the veteran asserts that he has a 
current cervical spine disability that is related to service, 
the negative evidence of record is of greater probative value 
than his statements in support of his claim.  Therefore, as 
the competent evidence of record fails to establish that the 
veteran has a current cervical spine disability that is 
related to his active military service, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for service connection for a cervical spine disability.  
The Board has considered the doctrine of giving the benefit 
of the doubt to the veteran, under 38 U.S.C.A. § 5107 (West 
2002), and 38 C.F.R. § 3.102 (2005), but does not find that 
the evidence is of such approximate balance as to warrant its 
application.

2.  Bilateral Hearing Loss 

A.  Right Ear

The veteran asserts that service connection is warranted for 
right ear hearing loss disability.  In order to establish 
service connection on a nonpresumptive direct basis, the 
veteran must provide evidence of a current disability, an in-
service injury or disease, and a nexus between the current 
disability and an in-service injury or disease.  In terms of 
an in-service injury or disease, the veteran's service 
medical records do not refer to a complaint or finding of 
right ear hearing loss disability while in service.  The 
record reflects that the veteran underwent several 
audiometric testings during service and during his time in 
the National Guard.  However, none of the results from these 
evaluations demonstrated hearing loss "disability" for VA 
compensation purposes.  See 38 C.F.R. § 3.385 (2006).

The Board notes that, although right ear hearing loss 
"disability" for VA purposes was not demonstrated in 
service, the Board observes that the veteran can establish 
service connection on the basis of post-service evidence of a 
nexus between current hearing loss disability and service.  
38 C.F.R. § 3.303(d); See Hensley v. Brown, 5 Vet. App. 155 
(1993).  Also, under 38 U.S.C.A. § 1154 (a) (West 2002), the 
VA is required to consider the veteran's contentions in 
conjunction with the circumstances of his service. 

The veteran has alleged his hearing loss disability was 
incurred in service as a result of exposure to noise exposure 
from the motor pool and artillery as well as in the Air Guard 
from diesel engines.  The veteran's DD Form 214 reflects that 
one of the veteran's military occupational specialties was 
that of a vehicle mechanic.  It also indicated that the 
veteran received the Rifle M-16 qualification badge.  As 
such, the Board finds that it would have been consistent with 
the circumstances of the veteran's service for him to have 
been exposed to noise trauma in service.  

However, the record does not reflect that the veteran has 
current right ear hearing loss "disability"for VA purposes.  
In this regard, on VA audiological evaluation in January 
2004, the reported pure tone thresholds, in decibels, were as 
follows:  25 decibels at 500, 1000, and 3000 Hertz, 20 
decibels at 2000 Hertz and 30 decibels at 4000 Hertz.  The 
reported speech recognition score was 100 percent.  The Board 
observes that such reported auditory thresholds reflect 
impaired hearing.  Normal hearing is from 0 to 20 decibels, 
and higher levels indicate some degree of hearing loss.  See, 
Hensley v. Brown, Vet. App. 157 (1993).  Nevertheless, the 
Board finds that such impaired hearing does not rise to the 
level of hearing loss disability for "VA purposes"  As 
stated above, for the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 
decibels or greater; or when the thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2005).  
Therefore, in the absence of any evidence to the contrary, 
the Board must conclude that the veteran does not have 
current right ear hearing loss disability for VA purposes.  
Accordingly, in the absence of proof of a present disability, 
there can be no valid claim for service connection.  In 
conclusion, although the veteran asserts that he has a 
current right ear hearing loss disability that is related to 
service, the negative evidence of record is of greater 
probative value than his statements in support of his claim.  
Therefore, as the competent evidence of record fails to 
establish that the veteran has current right ear hearing loss 
disability for VA purposes, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for right ear hearing loss disability.  
The Board has considered the doctrine of giving the benefit 
of the doubt to the veteran, under 38 U.S.C.A. § 5107 (West 
2002), and 38 C.F.R. § 3.102 (2005), but does not find that 
the evidence is of such approximate balance as to warrant its 
application.

B.  Left Ear

The veteran also asserts that service connection is warranted 
for left ear hearing loss disability.  The record establishes 
that current hearing loss "disability" for VA purposes has 
been demonstrated subsequent to service, on VA audiometric 
examination in January 2004, where the reported pure tone 
thresholds, in decibels, were as follows:  20 decibels at 
500, 2000, and 3000 Hertz, 25 decibels at 1000 Hertz and 45 
decibels at 4000 Hertz.  The reported speech recognition 
score was 96 percent.  The Board notes that the reported 45 
decibel finding at the 4000 Hertz auditory threshold is 
considered hearing loss disability for "VA purposes".  38 
C.F.R. § 3.385 (2005).

In terms of an in-service injury or disease, the veteran's 
service medical records do not refer to a complaint or 
finding of hearing loss while in service.  The record 
reflects that the veteran underwent several audiometric 
testings during service and during his time in the National 
Guard.  However, none of the results from these evaluations 
demonstrated left ear hearing loss "disability" for VA 
compensation purposes.  See 38 C.F.R. § 3.385.  

Nevertheless, the Board notes that, although left ear hearing 
loss was not demonstrated in service, and was initially 
clinically demonstrated by the record many years after the 
veteran's separation from service, pursuant to 38 C.F.R. 
§ 3.303(d), and the Court's holding in Hensley v. Brown, 
service connection may still be established if it is shown 
that current hearing loss is related to service.  Also, under 
38 U.S.C.A. § 1154 (a) (West 2002), the VA is required to 
consider the veteran's contentions in conjunction with the 
circumstances of his service.  

As previously discussed, the Board has found that it would 
have been consistent with the circumstances of the veteran's 
service for him to have been exposed to noise trauma in 
service.  However, the Board observes that the record does 
not establish that the veteran's current left ear hearing 
loss disability is etiologically related to his acoustic 
trauma in service.  As noted above, left ear hearing loss 
disability for VA purposes was initially demonstrated years 
after service.  In the absence of demonstration of continuity 
of symptomatology, this is too remote from service to be 
reasonably related to service.  Further, it is significant to 
point out that in January 2004, a VA examiner, after a review 
of the veteran's claims file and an examination, opined that 
it was not at least as likely as not that the veteran's 
current hearing loss was etiologically related to his 
military service.  Thus, in the absence of any evidence to 
the contrary, the Board finds that the preponderance of the 
evidence is against a grant of service connection on a direct 
basis for left ear hearing loss disability.

In order to establish service connection on a presumptive 
basis, the veteran's left ear sensorineural hearing loss must 
have become manifest to a degree of 10 percent or more within 
one year from the date of termination of his service.  In 
this case, the first clinical documentation of hearing loss 
disability for VA purposes is in 2002, many years after 
service.  As such, the Board finds that the preponderance of 
the evidence is against a grant of service connection on a 
presumptive basis.

In conclusion, although the veteran asserts that his current 
left ear hearing loss   disability is related to service, he 
is not competent to provide an opinion requiring medical 
knowledge, such as a question of medical causation.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The evidence of 
record, including the January 2004 VA opinion, is of greater 
probative value than the veteran's statements in support of 
his claim.  Although the Board concludes that the evidence is 
sufficient to establish that the veteran sustained acoustic 
trauma in service, the competent evidence of record fails to 
establish that current left ear hearing loss disability is 
related to such incident in service.  Accordingly, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for service connection for left ear hearing 
loss disability.

3.  Tinnitus

The veteran also asserts that service connection is warranted 
for tinnitus.  In terms of establishment of service 
connection on a nonpresumptive direct basis, the Board again 
acknowledges that the veteran was exposed to noise while in 
service.  However, the veteran's service medical records are 
silent for complaints of, or treatment for, tinnitus.  The 
record establishes that the first documented complaint of 
tinnitus was in 2002, many years after the veteran's 
separation from service.  In the absence of demonstration of 
continuity of symptomatology, this is too remote from service 
to be reasonably related to service.  Further, it is 
significant to point out that there is no competent medical 
opinion of record that etiologically relates the veteran's 
current tinnitus to his in-service exposure to noise.  In 
this regard, the examiner from the January 2004 examination 
opined that it was not at least as likely as not that the 
veteran's tinnitus was related to in-service noise exposure.  
As such, in the absence of any evidence to the contrary, the 
Board finds that the preponderance of the evidence is against 
a grant of service connection on a nonpresumptive direct 
basis.

In order to establish service connection on a presumptive 
basis, the veteran's tinnitus must have become manifest to a 
degree of 10 percent or more within one year from the date of 
termination of his service.  In this case, the first clinical 
documentation of tinnitus was in 2002, which was many years 
after the veteran's discharge from service.  As such, the 
Board finds that the preponderance of the evidence is against 
a grant of service connection on a presumptive basis.

In conclusion, although the veteran asserts that his tinnitus 
is related to service, he, as a layperson, is not competent 
to provide an opinion requiring medical knowledge, such as a 
question of medical causation.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The negative evidence of record is of 
greater probative value than the veteran's statements in 
support of his claim.  Although the Board concludes that the 
evidence is sufficient to establish that the veteran 
sustained acoustic trauma in service, the competent evidence 
of record fails to establish that his current tinnitus 
disability is related to such incident in service.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for tinnitus.


ORDER

New and material evidence has been received to reopen a claim 
for service connection for gastrointestinal disability, and 
the appeal to this extent is allowed.

Entitlement to service connection for a cervical spine 
disability is denied.

Entitlement to service connection for a bilateral hearing 
loss disability is denied.

Entitlement to service connection for tinnitus is denied.


REMAND

In Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 
2006), the Court issued a decision that established 
significant new requirements with respect to the content of 
the VCAA notice for reopening claims.  According to the 
Court, in the context of a claim to reopen, the Secretary 
must look at the bases for the denial in the prior decision 
and to respond by providing the appellant with a notice 
letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  
Further, in providing instruction as to what information 
would be considered "new and material", the Court indicated 
that "material" evidence would include (1) evidence on an 
element where the claimant initially failed to submit any 
competent evidence; (2) evidence on an element where the 
previously submitted evidence was found to be insufficient; 
(3) evidence on an element where the appellant did not have 
to submit evidence until a decision of the Secretary 
determined that an evidentiary presumption had been rebutted; 
or (4) some combination or variation of the above three 
situations.  "New" evidence would be considered new only if 
it had not been submitted previously to VA and was neither 
"cumulative nor redundant" of evidence already in the 
record.  

With respect to the issues of whether new and material 
evidence has been received to reopen claims of entitlement to 
service connection for an eye disability, a pyschiatric 
disability, a head disability, and a left foot disability, a 
review of the claims file reveals that, in light of the Kent 
decision, the September 2001 and May 2002 AOJ VCAA 
notification letters sent to the veteran are insufficient.  
Although the May 2002 letter informed the veteran that new 
and material evidence could be submitted to reopen his claims 
and indicated what type of evidence would qualify as "new" 
evidence, he was not specifically informed of what evidence 
would be necessary to substantiate the element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  Therefore, the Board 
finds that the claims to reopen must be remanded for 
compliance with the VCAA and recent case law.

Having reopened the claim for service connection for a 
gastrointestinal disability in the above adjudication, the 
reopened claim must be adjudicated by the RO, de novo, prior 
to appellate consideration of the reopened claim.

The Department of Veterans' Affairs must make reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate the claim for the benefit sought unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a)(West 
2002); 38 C.F.R. § 3.159(c)(d) (2005).  Such assistance shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d)(West 2002); 38 C.F.R. § 3.159(c)(4) (2005).  

The veteran asserts that service connection is warranted for 
a right hand disability.  The veteran service medical records 
reflect that in January 1977, he reported he had noisy 
"crackling" hands that were beginning to have pain.  
Physical examination was unremarkable.  The impression was 
arthralgia.  In October 1977, the veteran complained of pain 
in his finger joints.  On orthopedic examination two days 
later, the veteran complained of bilateral swelling and 
crackling of the hands, as well as stiffness in the morning.  
Physical examination produced an impression of normal 
examination.  In an April 1982 report of medical examination 
taken in conjunction with his enlistment into the Army 
National Guard, it was noted as medical history that the 
examiner reported that the veteran had fractured his right 
hand and knuckles in 1976.  Physical examination of the upper 
extremities at that time was normal.  An exostosis of the 
right dorsal wrist was noted on examination in September 
1986.  At that time, the veteran reported a history of a 
right hand operation in February 1983 for a tumor.  A well-
healed transverse surgical scar of the right upper extremity 
was noted in August 1990.  At that time, a fracture of the 
right fifth metacarpal phalangeal joint of the right hand was 
noted as medical history.  Further, the Board observes that 
in a June 1996 hospital record, it was reported that the 
veteran had had a past medical history of degenerative joint 
disease of the hands.  However, the veteran has not provided 
any supporting clinical documents to show an actual confirmed 
diagnosis of, or treatment for, right hand degenerative joint 
disease or any other right hand disability.  In view of the 
foregoing, the Board finds that an examination to determine 
the presence and etiology of all current right hand 
disability would be useful prior to appellate adjudication of 
the issue for service connection.

The veteran also asserts that service connection is warranted 
for a thoracic spine disability and a bilateral knee 
disability.  With respect to the issue of entitlement to 
service connection for a thoracic spine disability, the 
veteran's service medical records reflect that in April 1986, 
the veteran, while serving on active duty in the National 
Guard, the veteran complained of thoracic spine pain after 
experiencing a "popping sensation" after lifting a heavy 
pot while working in the kitchen.  The examiner diagnosed the 
veteran with degenerative joint disease.  The veteran's post-
service medical records also reflect that he has sought 
treatment for a thoracic spine disability.  With respect the 
issue of entitlement to service connection for a bilateral 
knee disability, the record reflects that the veteran has a 
current bilateral knee disability.  His service medical 
records also reflect that in 1975, he complained of bilateral 
knee pain.  However, in spite of the fact that the veteran 
has a current thoracic spine and bilateral knee disability 
and reported in-service complaints in those areas, the record 
does not reflect that the veteran has been afforded a VA 
examination and clinical opinion to determine the nature and 
etiology of either his thoracic spine disability or his 
bilateral knee disability.  Such would be useful in 
adjudication of the claim de novo.

The record does not reflect that the veteran's complete dates 
of active duty for training and inactive duty training have 
been confirmed.  Verification of such dates of service would 
be useful to appellate consideration of the issues remaining 
for appellate consideration.

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter with 
regard to all issues on appeal, to 
particularly include the claims to 
reopen, which is in compliance with all 
notice and assistance requirements set 
forth in the VCAA, to include 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1), 
and subsequent interpretive authority.  
See, e.g., Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006). 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), and Kent v. Nicholson, 
No. 04-181 (U.S. Vet. App. March 31, 
2006), as well as 38 U.S.C.A. 5102, 5103, 
and 5103A, 38 C.F.R. § 3.159, and any 
other applicable legal precedent.  

Specifically, the appellant should be 
informed as to the information and 
evidence necessary to substantiate his 
claims for service connection for a 
bilateral knee disability, right hand 
disability, gastrointestinal disability, 
and a thoracic spine disability, 
including which evidence, if any, the 
veteran is expected to obtain and submit, 
and which evidence will be obtained by 
VA.  The veteran should also be advised 
to send any evidence in his possession 
pertinent to his appeal to the VA.  

Additionally, the veteran should be 
advised of what information and evidence 
not previously provided, if any, will 
assist in substantiating, or is 
necessary to substantiate, the elements 
of the claims.  Also, the veteran should 
be informed that a disability rating and 
an effective date will be assigned in 
the event of an award of the benefits 
sought, per Dingess.

The VCAA notice should also include an 
explanation of the information or 
evidence needed to reopen the previously 
denied claims for service connection on 
appeal, as outlined by the Court in Kent 
v. Nicholson, No. 04-181 (U.S. Vet. App. 
March 31, 2006).  Specifically, the 
claimant should be informed of what 
evidence would be necessary to 
substantiate the element or elements 
required to establish service connection 
for the disabilities on appeal that were 
found insufficient in the previous final 
denials of record.

2.  Obtain verification of the veteran's 
complete and specific dates of active 
duty for training and inactive duty 
training.

3.  Contact the veteran and request that 
he furnish the names, addresses, and 
dates of treatment of all medical 
providers from whom he has received 
treatment for his right hand, 
gastrointestinal, bilateral knee and 
thoracic spine disabilities.  After 
securing the necessary authorizations for 
release of this information, the RO 
should seek to obtain copies of all 
treatment records referred to by the 
veteran, not already of record.

4.  The veteran should then be afforded 
VA examinations by an appropriate 
specialist to determine the nature and 
etiology of all current right hand, 
bilateral knee, thoracic spine, and 
gastrointestinal disabilities.  The 
examiner(s) should then be requested to 
furnish an opinion as to whether it is at 
least as likely as not that any current 
bilateral knee, right hand, thoracic 
spine, and or gastrointestinal 
disabilities are etiologically related to 
service. 

The rationale for all opinions expressed 
should be set forth.  The claims folder 
must be made available to the examiner(s) 
and reviewed in conjunction with the 
examination(s).  The examiner(s) should 
indicate whether the claims file was 
reviewed.

5.  Thereafter, the RO should adjudicate 
the issues on appeal, to include de novo 
consideration of the reopened claim for 
entitlement to service connection for a 
gastrointestinal disability.  If any 
benefit sought on appeal remains denied, 
the RO should issue a supplemental 
statement of the case and afford the 
veteran the appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, as warranted.



The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals





